20 Ill. App. 2d 479 (1959)
156 N.E.2d 247
Earl Lester, Plaintiff-Appellant,
v.
Gilbert Hennessey, d/b/a Hennessey Florist, Defendant-Appellee.
Gen. No. 10,214.
Illinois Appellate Court  Third District.
February 17, 1959.
Released for publication March 5, 1959.
*480 Roberts and Kepner, for plaintiff-appellant.
Giffin, Winning, Lindner & Newkirk (Alfred F. Newkirk, James M. Drake, of counsel) for defendant-appellee.
(Abstract of Decision.)
Opinion by JUSTICE ROETH.
Reversed and remanded.
Not to be published in full.